Citation Nr: 0110352	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-06 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include schizophrenia.


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.  The appellant, who had active duty training from 
September 1978 to October 1978, appealed that decision to the 
Board.  Although the appellant requested a hearing before the 
RO, that request was withdrawn in the appellant's April 2000 
letter.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in September 1989, 
the RO denied service connection for an acquired psychiatric 
disorder, to include schizophrenia.

2.  The evidence associated with the claims file following 
the September 1989 rating decision, although not cumulative 
or redundant of evidence already of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for an 
acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The September 1989 rating decision that denied service 
connection for an acquired psychiatric disorder, to include 
schizophrenia, was final.  38 U.S.C.A. § 7105(c) (West 1991 & 
Supp. 2000); 38 C.F.R. § 20.302, 20.1103 (2000).

2.  The evidence associated with the claims file since the 
September 1989 denial while new, is not material, and the 
requirements to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder to include 
schizophrenia have not been met.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law sets forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  The Board acknowledges that a VA examination was not 
provided to the appellant.  However, the Board finds that 
such an examination is not necessary to making a decision in 
this matter, since there is no evidence to show a disability 
that may be associated with the appellant's service.  In 
addition, the Board finds that the appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim, and the RO has made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file.  As such, the Board concludes that the duty to 
assist has been satisfied, and the Board will proceed with 
appellate disposition on the merits.  The Board finds that 
while this law was enacted during the pendency of this 
appeal, and thus, has not been considered by the RO, there is 
no prejudice to the appellant in proceeding with this appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the appellant).

The issue before the Board is whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  A review of the record reveals that in June 1989 
and September 1989 rating decisions, the RO denied service 
connection for schizophrenia and borderline mental 
retardation on the basis that borderline mental retardation 
was not a disability for VA compensation purposes and 
schizophrenia was not shown to be related to service.  The 
appellant was notified of those decisions, along with his 
appellate rights, but did not initiate a timely appeal and 
they became final.  See 38 U.S.C.A. § 7105(c).

According to the law, if new and material evidence is 
presented with respect to a claim that has been finally 
disallowed, the claim shall be reopened and reviewed.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks 
to reopen a final decision, the first inquiry is whether the 
evidence presented since the last final disallowance of the 
claim is "new and material."  In order for evidence to 
justify reopening a previously disallowed claim, the evidence 
must be both new and material.  If the evidence is new, but 
not material, the inquiry ends and the claim cannot be 
reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

Only after it has been determined that new and material 
evidence has been submitted can the claim be reopened.  At 
that point, the VA may proceed to evaluate the merits of the 
claim on the basis of all the evidence of record.  However, 
the VA can only proceed to this evaluation after ensuring 
that the duty to assist the appellant in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

In the present case, the Board finds that new and material 
evidence has not been presented to allow reopening the 
appellant's claim of service connection for an acquired 
psychiatric disorder, to include schizophrenia.  In this 
regard, the basis for the initial, June 1989 denial of the 
appellant's claim was that there was no evidence a present 
disability for VA purposes and the September 1989 denial was 
based on the lack of a nexus of a current disability to 
service.  The Board has thoroughly reviewed the evidence 
associated with the appellant's case file following the 
September 1989 rating decision and finds that the record 
still does not contain such evidence.

The evidence associated with the case file since the 
September 1989 rating decision consists of Massillon 
Psychiatric Center records of treatment received by the 
appellant from January 1999 until June 1999.  These records 
include a comprehensive psychiatric examination report, which 
notes a history of mental illness beginning in the Army and 
triggering the appellant's discharge.  In addition, the 
records indicate that the appellant was diagnosed with 
schizophrenia, chronic, paranoid type and antisocial 
personality disorder.  At that time his global assessment 
functioning level was determined to be around 60.  No opinion 
as to the psychiatric disorder's etiology was reported.  
Likewise the records set forth no medical opinion as to a 
connection between the present psychiatric disorder and the 
appellant's service.  

The Board has thoroughly reviewed the evidence of record and, 
for the reasons set forth below, finds that new and material 
evidence allowing the appellant's claim to be reopened has 
not been presented.  While the evidence associated with the 
claims file after September 1989-in as much as it reflects a 
medical diagnosis of, and treatment for, schizophrenia not 
previously a matter of record-is new, it is not material to 
the claim.  Specifically, this new evidence provides no 
medical opinion as to the etiology of the appellant's 
psychiatric disorder or its connection, if any, to his 
service, the lack of which served as the basis for the 
September 1989 denial of the appellant's claim.  Therefore, 
the Board finds that the additional evidence does not bear 
directly and substantially to the specific matter under 
consideration, namely whether there is a connection between 
an acquired psychiatric disorder, to include schizophrenia, 
and the appellant's military service.  

On this point the Board notes that it has considered the 
references in the Massillon Psychiatric Center records to a 
history of mental illness beginning in the Army and resulting 
in discharge, but finds that since this evidence is a history 
rather than a medical opinion it is not competent evidence of 
nexus such as would establish materiality in this case.  In 
addition, clinical records do not support this statement, nor 
is there any evidence that this statement is based on a 
review of the appellant's records.  Rather, that statement 
appears based solely on the appellant's report of his own 
history.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Moreover, the history as stated is contrary to the medical 
evidence, which shows only one illness for which the 
appellant sought treatment while on active duty, namely a 
headache remedied by wearing glasses.  Furthermore, the 
service medical records show that rather than being 
discharged for a mental illness, the appellant was discharged 
for an inability to perform simple tasks, a condition 
diagnosed at the time as borderline mental retardation.

In short, the Board finds that while the evidence associated 
with the file after June 1989 is new, it does not bear 
directly and substantially upon the specific matter under 
consideration, nor is it so significant when considered alone 
and along with the other evidence of record, that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly the claim is not reopened and the appeal is 
denied.


ORDER

New and material evidence having not been submitted to reopen 
the previously denied claim, entitlement to service 
connection for an acquired psychiatric disorder, to include 
schizophrenia, is denied.



		
	RAYMOND F. FERNER 
	Acting Member, Board of Veterans' Appeals



 

